Brown, J.
(dissenting). Apart from the unheeded stern admonitions in Commonwealth v. McLeod, 30 Mass. App. Ct. 536, 541 & n.10 (1991), and numerous other cases, and the not too subtle suggestion in Commonwealth v. Dowdy, 36 Mass. App. Ct. 495, 501-503 & n.4 (1994) (Brown, J., dissenting), I would reverse the defendant’s conviction because, for several reasons, I do not think his trial was fair.
First, I believe the objected-to inadmissible hearsay was materially prejudicial.1 The statement cut the heart out of the defendant’s claim that the victim fabricated the allegations against him in order to conceal her sexual activity (vigorously opposed and condemned by her mother) with her boyfriend. “On balance there was enough potential force to the [boyfriend’s out-of-court denial of sex with the victim] so that we cannot shrug off the error attending its admission as harmless. There is danger in speculation long after the fact about what impact inadmissible evidence may have had on a jury’s reasoning.” Commonwealth v. Seminara, 20 Mass. App. Ct. 789, 798 (1985). In short, in a case, such as this, where tire evidence against the defendant was not overwhelming and where the mother’s statement served to bolster the victim’s credibility in the minds of the jurors, I am of opinion that admission of the hearsay testimony was not harmless beyond a reasonable doubt.
Second, the prosecutor’s closing argument far exceeded the well-known bounds and oft repeated clear judicial guidelines for proper closing argument. See, e.g., Commonwealth v. Loguidice, 36 Mass. App. Ct. 940, 940 (1994), and cases collected, S.C., 420 Mass. 453 (1995). I would emphasize, quoting the majority opinion, that “the comments [of the prosecutor in closing] touched upon the victim’s credibility, a matter central to this case” (emphasis supplied). Ante at 343. See and compare Commonwealth v. Loguidice, 420 Mass, at 457.
Third, I do not consider the judge’s bland, formalistic comment that “closing arguments were not evidence” in any manner sufficient to purge the taint. It cannot be gainsaid that particularized and focused curative instructions are called for to neutralize errors. See Commonwealth v. Kelly, 417 Mass. 266, 271 (1994). Contrast Commonwealth v. Loguidice, 420 Mass, at 456 (“errors probably could have been cured by carefully focused instructions”). Furthermore, the judge’s comment was *347made prior to closing; obviously it could not have addressed the prosecutor’s subsequent flagrant transgressions with the requisite specificity. In short, “[w]here it cannot be said with assurance that the improper closing argument could not have influenced the jury to convict, the judgment of conviction cannot be preserved.” Commonwealth v. Kelly, 417 Mass, at 272.
As to the Bishop records, it goes without extended discussion that a clerk’s office should not destroy such records prior to a final disposition.
Likewise, as to the interpreter, it has long been settled that when an interpreter is involved in the proceedings, the jury is to be instructed that the interpreted testimony is evidence, not their own translations.
In my view, the collective effect of these significant missteps precluded the defendant from receiving a fair trial. Therefore, I dissent.

As the majority notes, the Commonwealth conceded that the statement in question was inadmissible hearsay.